Case: 12-40322       Document: 00512086015         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-40322
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CECILIO GUADALUPE BARRIETA-BARRERA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1608-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Cecilio Guadalupe
Barrieta-Barrera (Barrieta) has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Barrieta has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40322   Document: 00512086015     Page: 2   Date Filed: 12/17/2012

                                No. 12-40322

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2